Order filed, December 5, 2012.




                                           In The

                      Fourteenth Court of Appeals
                                        ____________

                                  NO. 14-12-00839-CV
                                    ____________

                       JAAV INVESTMENTS, LTD, Appellant

                                             V.

    AMCAP MORTGAGE, LTD AND MICHAEL CITIZEN, ET AL, Appellee


                        On Appeal from the 61st District Court
                                 Harris County, Texas
                          Trial Court Cause No. 2009-73072


                                          ORDER

       The reporter’s record in this case was due October 29, 2012. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Arturo Zapata, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                        PER CURIAM